SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 ofthe Securities Exchange Act of 1934 November 11, 2010 Commission File Number: 000-50867 Syneron Medical Ltd. (Translation of registrant’s name into English) Industrial Zone, Yokneam Illit 20692, P.O.B. 550, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Attached hereto and incorporated herein by reference is a press release of the Company, dated November 11, 2010, entitled “Syneron Reports Third Quarter 2010 Results.” This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on November 16, 2004 (Registration No. 333-120559), on January 8, 2010 (Registration No. 333-164250) and on January 15, 2010 (Registration No. 333-164351). Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SYNERONMEDICAL LTD. By: /s/ Asaf Alperovitz Name: Asaf Alperovitz Title: Chief Financial Officer Date: November 11, 2010 Syneron Reports Third Quarter 2010 Results YOKNEAM, ISRAEL(Marketwire - November 11, 2010) - Syneron Medical Ltd. (NASDAQ:ELOS), the leading global aesthetic device company, today announced third quarter 2010 financial results for the three month period ended September 30, 2010. Third quarter 2010 financial results are for Syneron and Candela as a combined company. The third quarter 2009 year-over-year comparative financial results referred to below are pro-forma financial results assuming the merger with Candela Corporation had occurred on January 1, 2009. Third Quarter 2010 Highlights Include: · Revenue of $44.4 million, up 10.0% year-over-year · International revenue of $29.0 million, up 20.8% year-over-year · Non-GAAP gross margin of 52.3%, up from 46.3% in the prior year and 48.9% in Q2 2010 · Non-GAAP operating loss of $0.5 million, or 1.1% of revenue compared to $8.8 million, or 21.8% of revenue in the prior year · Cash and cash equivalents, including short-term bank deposits and investments in marketable securities, were $222.6 million at September 30, 2010 Lou Scafuri, Chief Executive Officer of Syneron, commented, “The third quarter results reflect our continued success in the marketplace and our ability to deliver products that address the changing paradigm in the aesthetic industry. In particular, we benefitted from the international strength of our business to drive significant growth. We are confident the Company will continue to execute on cross-selling opportunities that are driving our revenue growth. “During the quarter we effectively managed our expenses and delivered operational efficiencies from the Candela integration, which led to further improvements in our operating results. Overall, we are pleased with our third quarter results and expect to further advance our market leadership based on the strength of our innovative products and unmatched global channel to market capabilities.” Revenue: Third quarter 2010 revenue was $44.4 million, an increase of 10.0% compared to $40.4 million in the third quarter 2009. International revenue was $29.0 million, an increase of 20.8% compared to $24.0 million in the third quarter 2009. Third quarter 2010 revenue in North America was $15.4 million, compared to $16.4 million in the third quarter 2009. Non-GAAP Financial Highlights for the Third Quarter Ended September 30, 2010: Gross Margin: Third quarter 2010 gross margin was 52.3%, compared to 48.9% in the second quarter 2010 and 46.3% in the third quarter 2009. Operating Loss: Third quarter 2010 operating loss was $0.5 million, compared to an operating loss of $3.3 million in the second quarter 2010 and $8.8 million in the third quarter 2009. Third quarter 2010 operating loss represented 1.1% of revenue in the quarter, compared to 6.9% in the second quarter 2010 and 21.8% in the third quarter 2009. Net Loss: Third quarter 2010 loss from continuing operations before non-controlling interest was $1.5 million, compared to a loss of $4.1 million in the second quarter 2010 and $8.1 million in the third quarter 2009. Loss Per Share: Third quarter 2010 loss per share was $(0.04), compared to a loss per share of $(0.12) in the second quarter 2010 and $(0.24) in the third quarter 2009. GAAP Financial Highlights for the Third Quarter Ended September 30, 2010: Gross Margin: Third quarter 2010 gross margin was 50.8%, compared to 47.2% in the second quarter 2010 and 45.2% in the third quarter 2009. Operating Loss: Third quarter 2010 operating loss was $5.0 million, compared to an operating loss of $6.5 million in the second quarter 2010 and $11.5 million in the third quarter 2009. Net Loss: Third quarter 2010 net loss was $5.3 million, compared to a net loss of $6.2 million in the second quarter 2010. In the third quarter of 2009 the net loss before non-controlling interest was $10.1 million. Loss Per Share: Third quarter 2010 loss per share was $(0.15), compared to a loss per share of $(0.18) in the second quarter 2010 and $(0.30) in the third quarter 2009. Cash Position: As of September 30, 2010, cash and cash equivalents, including short-term bank deposits and investments in marketable securities, were $222.6 million. Use of Non-GAAP Measures This press release provides financial measures for gross margin, net loss, net loss per basic and diluted share, which exclude one-time expenses relating to the merger with Candela Corporation and an expense charge related to stock-based compensation and amortization and are therefore not calculated in accordance with generally accepted accounting principles (GAAP). Management believes that these non-GAAP financial measures provide meaningful supplemental information regarding our performance because it reflects our operational results and enhances management's and investors' ability to evaluate the Company's gross margin, net loss and net loss per basic and diluted share. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. Management uses both GAAP and non-GAAP measures when evaluating the business internally and, therefore, felt it important to make these non-GAAP adjustments available to investors. A reconciliation of each GAAP to non-GAAP financial measure discussed in this press release is contained in the accompanying financial tables. Conference call Syneron management will host its third quarter 2010 earnings conference call today at 8:30 a.m. ET. Syneron will be broadcasting live via the Investor Relations section of its website, www.syneron.com. To access the call, enter the Syneron website, then click on the Investors Relations Overview and select "Q3 2010 Results Conference Call." Participants are encouraged to log on at least 15 minutes prior to the conference call in order to download the applicable audio software. The call can be heard live or with an on-line replay which will follow. Those interested in participating in the call and the question and answer session should dial 877-844-6886 in the U.S., and 970-315-0315 from overseas. The conference pass code is: 20334812. About Syneron Medical Ltd. Syneron Medical Ltd. (NASDAQ:ELOS) is the leading global aesthetic device company with a comprehensive product portfolio and a global distribution footprint. The Company's technology enables physicians to provide advanced solutions for a broad range of medical-aesthetic applications including body contouring, hair removal, wrinkle reduction, rejuvenation of the skin's appearance through the treatment of superficial benign vascular and pigmented lesions, and the treatment of acne, leg veins and cellulite. The Company sells its products under two distinct brands, Syneron and Candela. Founded in 2000, the corporate, R&D, and manufacturing headquarters for Syneron Medical Ltd. are located in Israel. Syneron also has R&D and manufacturing operations in the US. The company markets and services and supports its products in 86 countries. It has offices in North America, France, Germany, Italy, Portugal, Spain, UK, Australia, China, Japan, and Hong Kong and distributors worldwide. Additional information can be found atwww.syneron.com. SAFE HARBOR FOR FORWARD-LOOKING STATEMENTS Any statements contained in this document regarding future expectations, beliefs, goals, plans or prospects constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Further, any statements that are not statements of historical fact (including statements containing “believes,” “anticipates,” “plans,” “expects,” “may,” “will,” “would,” “intends,” “estimates” and similar expressions) should also be considered to be forward-looking statements.There are a number of important factors that could cause actual results or events to differ materially from those indicated by such forward-looking statements, including the risk that the businesses of Syneron and Candela may not be integrated successfully; the risk that the merger transaction with Candela may involve unexpected costs or unexpected liabilities; the risk that synergies from the merger transaction may not be fully realized or may take longer to realize than expected; the risk that disruptions from the merger transaction make it more difficult to maintain relationships with customers, employees, or suppliers; as well as the risks set forth in Syneron Medical Ltd.’s most recent Annual Report on Form 20-F, and the other factors described in the filings that Syneron Medical Ltd. makes with the SEC from time to time.If one or more of these factors materialize, or if any underlying assumptions prove incorrect, Syneron Medical Ltd.’s actual results, performance or achievements may vary materially from any future results, performance or achievements expressed or implied by these forward-looking statements. In addition, the statements in this document reflect the expectations and beliefs of Syneron Medical Ltd. as of the date of this document.Syneron Medical Ltd. anticipates that subsequent events and developments will cause its expectations and beliefs to change.However, while Syneron Medical Ltd. may elect to update these forward-looking statements publicly in the future, it specifically disclaims any obligation to do so.The forward-looking statements of Syneron Medical Ltd. do not reflect the potential impact of any future dispositions or strategic transactions that may be undertaken.These forward-looking statements should not be relied upon as representing Syneron Medical Ltd.’s views as of any date after the date of this document. Syneron, the Syneron logo, eMatrix and elos are trademarks of Syneron Medical Ltd. and may be registered in certain jurisdictions. The elos (Electro-Optical Synergy) technology is a proprietary technology of Syneron Medical Ltd. All other names are the property of their respective owners. Syneron Medical Ltd. Unaudited Condensed Consolidated Statements of Income (Loss) (in thousands, except per share data) For the three-months ended For the Nine-months ended September 30, September 30, September 30, September 30, Revenue $ Cost of sales Gross profit Operating expenses: Sales and marketing General and administrative Research and development Other expenses - - Legal settlement, net - - - ) Total operating expenses Loss from operations ) Other income (expense): Financial Income, net Other expense ) - ) - Total other income (expense) Loss from continuing operations before income taxes ) (Benefit) expense from income taxes ) Loss from continuing operations before non-controlling interest ) Net loss attributable to non-controlling interest - Income from discontinued operations, net of income taxes - - - Net Loss attributable to Syneron shareholders $ ) $ ) $ ) $ ) Loss per share: Basic and diluted Loss from continuing operations before non-controlling interest $ ) $ ) $ ) $ ) Net loss attributable to non-controlling interest - - Income from discontinued operations - - - Net Loss attributable to Syneron shareholders $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted Syneron Medical Ltd. Unaudited Condensed Consolidated Balance Sheets (in thousands) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Short-term bank deposits Available-for-sale marketable securities Accounts receivable, net Other current assets Inventories, net Total current assets Non-current assets: Severance pay fund Long-term deposits and others Long-term available-for-sale marketable securities Investments in affiliated company Property and equipment, net Goodwill and Intangible assets, net Deferred taxes - Total non-current assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Other accounts payable and accrued expenses Total current liabilities Non-current liabilities: Contingent consideration Deferred Revenues Warranty Accruals Accrued severance pay Deferred taxes - Total non-current liabilities Stockholders' equity: Total liabilities and stockholders' equity $ $ Syneron Medical Ltd. Unaudited Condensed Consolidated Statements of Cash Flows (in thousands) For the nine months ended: September 30, September 30, Cash flows from operating activities: Net loss before non-controlling interest $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Non-cash items reported in discontinued operations ) - Share-based compensation expense Depreciation and amortization Impairments of available-for-sale marketable securities and other intangible assets Realized loss, changes in accrued interest, and amortization of premium on marketable securities Revaluation of contingent liability - Other non-cash items ) - Changes in operating assets and liabilities Accounts receivable Inventories Other current assets ) Other assets ) - Accounts payable ) Accrued payroll and related expenses ) 13 Deferred revenue ) ) Accrued warranty costs ) 28 Income taxes payable and deferred Other accrued liabilities ) Net cash used by operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Maturities of held-to-maturity marketable securities - Proceeds from the sale of available-for-sale marketable securities Purchase of available-for-sale marketable securities ) ) Net cash received from acquisition of subsidiary ) Other investing activities ) ) Net cash provided by (used by) investing activities ) Cash flows from financing activities: Proceeds from the issuance of common stock Net cash provided by financing activities Effect of exchange rates on cash and cash equivalents - Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Syneron Medical Ltd. Unaudited Non-GAAP Financial Measures and Reconciliation (in thousands, except per share data) For the three-months ended For the nine-months ended September 30, September 30, September 30, September 30, GAAP operating loss $ ) $ ) $ ) $ ) Stock-based compensation Amortization of acquired intangible assets 68 Merger, restructuring and other non-recurring costs - - Non-GAAP operating loss $ ) $ ) $ ) $ ) GAAP loss from continuing operations before non-controlling interest $ ) $ ) $ ) $ ) Stock-based compensation Amortization of acquired intangible assets 68 Merger, restructuring and other non-recurring costs - - Income tax adjustments ) - ) - Non-GAAP loss from continuing operations before non-controlling interest $ ) $ ) $ ) $ ) GAAP loss per sharefrom continuing operations before non-controlling interest $ ) $ ) $ ) $ ) Stock-based compensation Amortization of acquired intangible assets - Merger, restructuring and other non-recurring costs - - Income tax adjustments ) - ) - Non-GAAP loss per share from continuing operations before non-controlling interest $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted Syneron Medical Ltd. Unaudited Pro Forma Condensed Consolidated Statements of Income (Loss) (in thousands, except per share data) For the three months ended September 30, 2009 Syneron Candela Pro Forma Pro Forma Medical Corporation Adjustments Combined Revenue $ $ $ ) $ Cost of sales Gross profit ) Operating expenses: Sales and marketing General and administrative 74 Research and development - Legal settlement, net - Total operating expenses Loss from operations ) Other income: Financial Income, net - Other income - Total other income - Loss from continuing operations before income taxes ) Expense (benefit) from income taxes ) ) ) Loss from continuing operations before non-controlling interest ) Loss per share: Basic and diluted Loss from continuing operations before non-controlling interest $ ) Weighted average shares outstanding: Basic and diluted Syneron Medical Ltd. Unaudited Pro Forma Condensed Consolidated Statements of Income (Loss) (in thousands, except per share data) For the nine months ended September 30, 2009 Syneron Candela Pro Forma Pro Forma Medical Corporation Adjustments Combined Revenue $ $ $ ) $ Cost of sales Gross profit ) Operating expenses: Sales and marketing General and administrative Research and development - Legal settlement, net ) - - ) Total operating expenses Loss from operations ) Other income: Financial Income, net - Other income - 9 - 9 Total other income - Loss from continuing operations before income taxes ) Expense (benefit) from income taxes ) ) ) Loss from continuing operations before non-controlling interest ) Loss per share: Basic and diluted Loss from continuing operations before non-controlling interest $ ) Weighted average shares outstanding: Basic and diluted Syneron Medical Ltd. Unaudited Pro Forma Non-GAAP Financial Measures and Reconciliation (in thousands, except per share data) For the three months ended September 30, 2009 Syneron Candela Pro Forma Medical Corporation Combined GAAP operating loss $ ) $ ) $ ) Stock-based compensation Amortization of acquired intangible assets 68 Merger, restructuring and other non-recurring costs - Non-GAAP operating loss $ ) $ ) $ ) GAAP loss from continuing operations before non-controlling interests $ ) $ ) $ ) Stock-based compensation Amortization of acquired intangible assets 68 Merger, restructuring and other non-recurring costs - Income tax adjustments - ) ) Non-GAAP loss from continuing operations before non-controlling interests $ ) $ ) $ ) GAAP loss per share from continuing operations before non-controlling interests $ ) Stock-based compensation Amortization of acquired intangible assets Merger, restructuring and other non-recurring costs - Income tax adjustments ) Non-GAAP loss per share from continuing operations before non-controlling interests $ ) Weighted average shares outstanding: Basic and diluted Syneron Medical Ltd. Unaudited Pro Forma Non-GAAP Financial Measures and Reconciliation (in thousands, except per share data) For the nine months ended September 30, 2009 Syneron Candela Pro Forma Medical Corporation Combined GAAP operating loss $ ) $ ) $ ) Stock-based compensation Amortization of acquired intangible assets Merger, restructuring and other non-recurring costs - Non-GAAP operating loss $ ) $ ) $ ) GAAP loss from continuing operations before non-controlling interests $ ) $ ) $ ) Stock-based compensation Amortization of acquired intangible assets Merger, restructuring and other non-recurring costs - Income tax adjustments - ) ) Non-GAAP loss from continuing operations before non-controlling interests $ ) $ ) $ ) GAAP loss per share from continuing operations before non-controlling interests $ ) Stock-based compensation Amortization of acquired intangible assets Merger, restructuring and other non-recurring costs Income tax adjustments ) Non-GAAP loss per share from continuing operations before non-controlling interests $ ) Weighted average shares outstanding: Basic and diluted Syneron Contacts: Asaf Alperovitz Chief Financial Officer + Email: asafa@syneron.com Nick Laudico/Zack Kubow The Ruth Group 646-536-7030/7020 Email: nlaudico@theruthgroup.com / zkubow@theruthgroup.com
